FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingNovember 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4R(1)(a)I give below details of changes in the interests of Mr N Hirons, a Person Discharging Managerial Responsibilities, in the Ordinary Shares of GlaxoSmithKline plc (the "Company"): The exercise of options over 3,merican Depositary Shares ('ADSs') on 12 November 2014, granted on 2 December 2004 under the GlaxoSmithKline Share Option Plan at a price of $43.73 per ADS, and the sale of 2,286 and 1,s at a price of $45.70 and $45.72 per ADS respectively, on 12 November 2014. The Company was advised of the transaction on 14 November 2014. V A Whyte Company Secretary 14 November 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:November 14,2014 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
